UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROBERT DEREK LURCH JR.,
                             Plaintiff,                      20-CV-2312 (CM)
                    -against-
MARGARET BERRY, NURSE,                                       ORDER

                             Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, appearing pro se, brings this action asserting that, while he was incarcerated in

Mid-State and Franklin Correctional Facilities, Defendant violated his rights. Plaintiff filed his

original complaint on October 18, 2018, and the complaint was opened as a new civil action and

assigned docket number 18-CV-9592. (ECF No. 2.) Plaintiff filed his original complaint and

initial request to proceed in forma pauperis (“IFP”) while incarcerated. But just over a month

after he filed those documents, the New York State Department of Correction and Community

Supervision (DOCCS) released him into parole supervision. Because his financial situation may

have changed upon his release, the Court directed him to either pay the relevant fees or file an

amended IFP request. (ECF No. 3.) In his amended IFP application (ECF No. 4), Plaintiff stated,

for the first time, that in January 2018, he had received $65,000 because of a settlement in

another action – possibly Lurch v. MTA, ECF 1:17-CV-0867, 101 (S.D.N.Y. Jan. 28, 2019)

(dismissing action voluntarily). In response, the Court directed Plaintiff to either pay the fees or

explain in a second amended IFP request how he could not afford to pay the fees considering the

settlement. (ECF No. 6.) On May 13, 2019, Plaintiff filed a second amended IFP application in

which he asserted that he was destitute and that “due to bad financial decisions, my bank account

is in the negative.” (ECF No. 7 at 2.) On May 17, 2019, the Court granted Plaintiff’s request to

proceed IFP (ECF No. 8), and the case was reassigned to the Hon. Nelson S. Román.
       On May 22, 2019, Judge Roman issued a Valentin order, directing the New York State

Attorney General to ascertain the identities of the Defendants. (ECF No. 10.) In response, the

New York State Attorney General moved to change venue to the United States District Court for

the Northern District of New York (see ECF No. 12), and by order dated July 16, 2019, the case

was transferred to the Northern District, (ECF No. 13). By decision and order dated March 10,

2020, the Northern District severed Plaintiff’s claim that occurred in Franklin Correctional

Facility and transferred that one claim back to this Court; the Clerk of Court opened this severed

claim as a new civil action and assigned it docket number 20-CV-2312. (ECF No. 27.)

       While the case was pending in the Northern District, Plaintiff filed a change of address

indicating that, as of December 15, 2019, he was in the custody of the New York City

Department of Correction. (ECF No. 21.) A review of the records of the New York City

Department of Correction, however, reveals that Plaintiff was released on February 27, 2020. See

http://a073-ils-web.nyc.gov/inmatelookup/pages/common/find.jsf. Plaintiff has failed to notify

the Court of a change of mailing address and has not initiated any further contact with the Court,

written or otherwise.

       Under Rule 41(b) of the Federal Rules of Civil Procedure, a district court may dismiss an

action sua sponte for failure to prosecute after notifying the plaintiff. LeSane v. Hall’s Sec.

Analyst, Inc., 239 F.3d 206, 209 (2d Cir. 2001); see Fields v. Beem, No. 13-CV-0005 (GTS/DEP),

2013 WL 3872834, at *2 (N.D.N.Y. July 24, 2013) (“A plaintiff is required to notify the Court

when his address changes, and failure to do so is sufficient to justify dismissal of a plaintiff’s

complaint.”) (collecting cases). Accordingly, the Court directs Plaintiff to update his address of

record within 30 days of the date of this order. Should Plaintiff fail to comply with this order, the

Court will dismiss the action without prejudice for failure to prosecute.



                                                  2
                                           CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff at P.O. Box 540807,

Bronx, New York 10454, an address Plaintiff provided to the Court on October 17, 2019 (ECF

No. 19), and note service on the docket.

         Within thirty days of the date of this order, Plaintiff must complete, date, and sign the

attached change of address form. If Plaintiff submits the change of address form, it should be

labeled with docket number 20-CV-2312 (CM). Should Plaintiff fail to comply with this order,

the Court will dismiss the action without prejudice for failure to prosecute.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     March 18, 2020
           New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge




                                                   3
                                U NITED S TATES D ISTRICT C OURT
                               S OUTHERN D ISTRICT OF N EW Y ORK



(List the full name(s) of the plaintiff(s)/petitioner(s).)                       _____CV_________ (_____)(_____)

                                  -against-                                     NOTICE OF CHANGE OF
                                                                                ADDRESS



(List the full name(s) of the defendant(s)/respondent(s).)



I hereby notify the Court that my address has changed to the following:




Date                                                                Signature


Name (Last, First, MI)                                                             Prison Identification # (if incarcerated)


Address                                                      City                            State           Zip Code


Telephone Number                                                    E-mail Address (if available)




Rev. 8/15/14
